Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-3, 5-10, 12-17 and 19-20 are presented for examination.
3.          This office action is in response to the REM filed 07/12/2022. 
4.	Claims 1, 8 and 15 are independent claims.
5.	claims 1, 8, and 15 have been amended, no claims have been cancelled, and no claims have been added. Accordingly, claims 1-3, 5-10, 12-17, 19, and 20 are currently under consideration. No new matter is added.
6.	The office action is made Final.

Claim Rejections – 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	The limitation of claims 1, 8 and 15 recite “generating an epoch diffs data based on traversing the first hierarchical data structure and the second hierarchical data structure, to identify differences between a first network configuration associated with implementing the first epoch network policy data during the first time period and a second network configuration associated with implementing the second epoch network policy data during the second time period, wherein the epoch diffs data includes one or more graph edges representing network configuration differences between the policies running on the plurality of nodes in the network during the first epoch and the second epoch” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “traversing” in the context of this claim encompasses the user manually accessing and comparing the network policies and configurations associated with each of the epochs by traversing a first hierarchical data structure and a second hierarchical data structure using his own eyes in order to identify differences between the epochs and the differences between the epochs may be displayed in, for example, a graph (e.g., tree, etc.) visualization.. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 8 and 15 only recite additional elements – using “a processor” to perform the steps of claims 1, 8 and 15. The processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The claim include the additional element of “receiving a first epoch identifier and a second epoch identifier, the first epoch identifier identifying a network and a first time period and the second epoch identifier identifying the network and a second time period; retrieving, based on the network and the first time period, a first epoch network policy data and, based on the network and second time period, a second epoch network policy data, the first epoch network policy data associated with the first epoch identifier and the second epoch network policy data associated with the second epoch identifier, wherein the first epoch network policy data and the second epoch network policy data include data related to policies running on a plurality of nodes in the network during the first epoch and the second epoch” that does not integrate the judicial exception into a practical application, This element recites, receiving information which is an insignificant extra-solution activity to the judicial exception (pre-solution activity of receiving information)) - see MPEP 2106.05(g)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a processor” to perform the steps of claims 1, 8 and 15 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely incorporate additional elements that narrow the abstract idea without yielding an improvement to any technical field, the computer itself, or limitations beyond merely linking the idea to a particular technological environment. All the steps in the dependent claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the dependent claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly.
Claims 2, 9 and 16: generating for display a user interface comprising an aggregated view of the epoch diffs, wherein the aggregated view is searchable and includes annotations indicating the epoch diffs (This element recites, displaying information which is an insignificant extra-solution activity to the judicial exception (post-solution activity of displaying information)) - see MPEP 2106.05(g))).
Claims 3, 10 and 17: wherein the annotations comprise categories including one of new, deleted, modified, or unchanged (Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claims 5, 12 and 19: wherein the first hierarchical data structure and the second hierarchical data structure comprise XML documents (Mere Instructions to “Apply” an Exception (MPEP 2106.05(f))).
Claims 6, 13 and 20: wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a string comparison (falls within the “Mental Processes” grouping of abstract ideas, the language, “comparing” in the context of this claim encompasses the user manually accessing/ comparing and performing a string comparison).
Claims 7 and 14: wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a graph comparison (falls within the “Mental Processes” grouping of abstract ideas, the language, “comparing” in the context of this claim encompasses the user manually accessing/ comparing and performing a graph comparison).

Examiner Note
9.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.        Claims 1-3, 7, 8-10, 14, 15-17 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Zhao et al (US 20170257291 A1) hereinafter as Zhao in view of Mallya et al (US 20130083725 A1) hereinafter as Mallya.


13.	Regarding claim 1, Zhao teaches a method comprising: 
receiving a first epoch identifier and a second epoch identifier, the first epoch identifier identifying a network and a first time period and the second epoch identifier identifying the network and a second time period ([0009], “generating a first network snapshot (a first epoch identifier) that depicts, for a first sub-interval of time (a first time period), a first set of nodes included in the network (a network) and a first set of connections associated with the first set of nodes, generating a second network snapshot (a second epoch identifier) that depicts, for a second sub-interval of time (a second time period), a second set of nodes included in the network (the same network) and a second set of connections associated with the second set of nodes”, see also [0045]); 
retrieving, based on the network and the first time period, a first epoch network policy data and, based on the network and second time period, a second epoch network policy data, the first epoch network policy data associated with the first epoch identifier and the second epoch network policy data associated with the second epoch identifier, wherein the first epoch network policy data and the second epoch network policy data include data related to policies running on a plurality of nodes in the network during the first epoch and the second epoch ([0009], “generating a first network snapshot (a first epoch identifier) that depicts, for a first sub-interval of time (a first time period), a first set of nodes included in the network (a network) and a first set of connections associated with the first set of nodes (a first epoch network policy data), generating a second network snapshot (a second epoch identifier) that depicts, for a second sub-interval of time (a second time period), a second set of nodes included in the network (the same network) and a second set of connections associated with the second set of nodes (a second epoch network policy data)”, see also [0045]); 
generating a first hierarchical data structure representing the first epoch network policy data and a second hierarchical data structure representing the second epoch network policy data ([0005]-[0008], [0032] “visualizing the topologies of networks at given points in time” more specifically see Fig 9, [0045]-[0047], “network topology snapshot” represent the hierarchical data structure , in line with applicant pre-grand pub [0093], [0100]-[0101]); and 
generating an epoch diffs data based on traversing the first hierarchical data structure and the second hierarchical data structure, to identify differences between a first network configuration associated with implementing the first epoch network policy data during the first time period and a second network configuration associated with implementing the second epoch network policy data during the second time period, wherein the epoch diffs data includes one or more graph edges representing network configuration differences between the policies ([0009], generating a first node timeline included in the first network snapshot and the second network snapshot that is associated with a first node included in the network, where the first node timeline indicates one or more topological changes in the network between the first sub-interval of time (the first time period) and the second sub-interval of time (the second time period)”, see also claim 1. Zhao model includes individual snapshots of the network at different points in time (see [0028]) For each sub-interval, network timeline 300 includes a different network snapshot, such as network snapshots 310, 320, 330, 340, and 350.  A given network snapshot indicates the nodes that reside within the network during the associated sub-interval and the connections between those nodes during the sub-interval “policy” (see [0031]) see also [0040]).
In line with Applicant Pre-Grant Pub [0059] and [0065], enforcement of a policy during an epoch, Traffic policies and rules can be enforced based on tags, attributes, or other characteristics of the traffic, such as protocols associated with the traffic, EPGs associated with the traffic, SGs associated with the traffic, network address information associated with the traffic, etc.:
 [0059], “Network policies and rules can be driven by one or more Controllers 116, and/or implemented or enforced by one or more devices” 
[0065], “Traffic policies and rules can be enforced based on tags, attributes, or other characteristics of the traffic, such as protocols associated with the traffic, EPGs associated with the traffic, SGs associated with the traffic, network address information associated with the traffic, etc. Such policies and rules can be enforced by one or more elements in Network Environment 100”

Zhao didn’t specifically teach the policies running on the plurality of nodes in the network during the first epoch and the second epoch.
However, Mallya teaches the policies running on the plurality of nodes in the network during the first epoch and the second epoch (Figs 5-6, [0015], claim 11, see also Fig 9, [0089], [0091]- [0093], “one or more down-link policy entries stored in the policy database in the core network node during a first and second time period”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Gibbon’s system into Zhao’s and by incorporating Gibbon into Zhao because both systems are related to network analysis would enforce a common user policy within an enterprise network architecture.

14.	Regarding claim 2, Zhao and Mallya teaches the invention as claimed in claim 1 above and further Zhao teaches generating for display a user interface comprising an aggregated view of the epoch diffs, wherein the aggregated view is searchable and includes annotations indicating the epoch diffs (Figs 5 & 6, [0027]-[0028], clustering model, [0032] different color, pattern, outline, or other visually distinctive attribute (annotation), [0035]-[0038], [0051], “Visualization module 240 may also assign colors or other distinctive visual attributes to each node timeline to indicate cluster membership of each node over time (annotation)”).  

15.	Regarding claim 3, Zhao and Mallya teaches the invention as claimed in claim 2 above and further Zhao teaches wherein the annotations comprises categories including one of new, deleted, modified, or unchanged (Figs 5 & 6, [0027]-[0028], clustering model, [0032] different color, pattern, outline, or other visually distinctive attribute (annotation), [0035]-[0038], [0051], “Visualization module 240 may also assign colors or other distinctive visual attributes to each node timeline to indicate cluster membership of each node over time (annotation)”).  

16.	Regarding claim 7, Zhao and Mallya teaches the invention as claimed in claim 1 above and further Zhao teaches wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a graph comparison ([0009], claim 1).

17.	Regarding claims 8-10 and 14, those claims recite a system performs the method of claims 1-3 and 7 respectively and are rejected under the same rationale. 

18.	Regarding claims 15-17 and 19, those claims recite a non-transitory computer readable storage medium storing instruction performs the method of claims 1-3 and 7 respectively and are rejected under the same rationale.

19.        Claims 5, 6, 12, 13 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Zhao et al (US 20170257291 A1) hereinafter as Zhao in view of Mallya et al (US 20130083725 A1) hereinafter as Mallya as claimed in claim 1 above and further in view of Dobson et al (US 20090075655 A1) hereinafter as Dobson.

20.         Regarding claim 5, Zhao and Mallya teach the invention as claimed in claim 1 above, Zhao and Mallya do not specifically teach wherein the first hierarchical data structure and the second hierarchical data structure comprise XML documents.
However, Dobson teaches the first hierarchical data structure and the second hierarchical data structure comprise XML documents ([0122], hierarchical data structure (XML), [0133]- [0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Dobson’s system into Zhao and Mallya combined system and by incorporating Dobson into Zhao and Mallya combined system because all system is related to network analysis would provide more effective approaches to analyzing and visualizing networks.

21.         Regarding claim 6, Zhao and Mallya teach the invention as claimed in claim 1 above, Zhao and Mallya do not specifically teach wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a string comparison.
However, Dobson teaches wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a string comparison ([0207], table).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Dobson’s system into Zhao and Mallya combined system and by incorporating Dobson into Zhao and Mallya combined system because all system is related to network analysis would provide more effective approaches to analyzing and visualizing networks.

22.	Regarding claims 12 and 13, those claims recite a system performs the method of claims 5 and 6 respectively and are rejected under the same rationale. 

23.	Regarding claims 20, this claim recites a non-transitory computer readable storage medium storing instruction performs the method of claim 6 and is rejected under the same rationale.
Respond to Amendments and Arguments
24.       Applicant’s 35 U.S.C. § 101 arguments on claims has been fully considered but are not persuasive. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “traversing” in the context of this claim encompasses the user manually accessing and comparing the network policies and configurations associated with each of the epochs by traversing a first hierarchical data structure and a second hierarchical data structure using his own eyes in order to identify differences between the epochs and the differences between the epochs may be displayed in, for example, a graph (e.g., tree, etc.) visualization.

25.	Applicant's arguments received on 07/12/2022 regarding the rejection of claims under 103 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.
	Regarding claim 1, in the remarks, applicant amended claims 1, 8 and 15 to clarify the present invention n an effort to expedite prosecution of the instant application, and argued that the combination of Zhao and Mallya does not teach the invention recited in claims 1, 8 and 15, for a number of reasons, including but not limited to, the following. 
For example, Applicant respectfully submits that neither Zhao, nor any other cited references, teach or otherwise suggests each and every feature of the amended independent claim 1. Zhao is silent with respect to "traversing" first and second hierarchical data structures to identify differences between a first/second "network configuration associated with implementing" the first/second epoch network policy data during the first/second time periods, as is recited by the amended claims. For example, as would be appreciated by one of ordinary skill in the art, Zhao neither teaches nor suggests any traversal step, let alone a traversal of Zhao's node timelines. Instead, Zhao merely analyzes a list of connections between nodes, based on an "adjacency matrix" representing direct connections between nodes. (see, e.g., Zhao [0031]).
Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s arguments, Applicant's arguments have been fully considered but they are not persuasive. It is noted that Zhao model includes individual snapshots of the network at different points in time (see [0028]) For each sub-interval, network timeline 300 includes a different network snapshot, such as network snapshots 310, 320, 330, 340, and 350 and  generating a first node timeline included in the first network snapshot and the second network snapshot that is associated with a first node included in the network, where the first node timeline indicates one or more topological changes in the network between the first sub-interval of time (the first time period) and the second sub-interval of time (the second time 

CONCLUSION
26.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Chud (US 10673905 B1)

27. 	THIS ACTION IS MADE FINAL.
28.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169